Exhibit 10.13(c)

THE NIELSEN COMPANY DEFERRED COMPENSATION PLAN

(Originally Effective April 1, 2003)

(As Amended and Restated Effective October 28, 2008)

1. Purpose; Effectiveness.

(a) The purpose of The Nielsen Company Deferred Compensation Plan (the “Plan”)
is to provide certain members of a select group of management or highly
compensated employees of TNC (US) Holdings, Inc. (the “Company”) and its
affiliates a means to defer receipt of compensation and to have such deferred
amounts treated as if invested in specified investment vehicles in order to
enhance the competitiveness of the Company’s executive compensation program and,
therefore, its ability to attract and retain key personnel necessary for the
continued success and progress of the Company.

(b) Amounts deferred under any Predecessor Plan prior to April 1, 2003
(“Previously Deferred Amounts”) shall be governed by the applicable deferral
agreement and the terms of such Predecessor Plan in effect on the date of such
deferral, provided that the foregoing shall not prevent the Company from
depositing or transferring at any time all or any portion of such Previously
Deferred Amounts into any trust or trusts established or designated by the
Company to hold assets in connection with this Plan and designating as
hypothetical investment vehicles for all or any portion of such Previously
Deferred Amounts the mutual funds or such other investment vehicles as may be
specified from time to time by the Company as hypothetical investment vehicles
available under this Plan.

2. Definitions.

The following terms used in the Plan shall have the meanings set forth below:

(a) “Administrator” shall mean the person or persons to whom the Company has
delegated the authority to take any or all action under the Plan.

(b) “Beneficiary” shall mean any person (which may include trusts and is not
limited to one person) designated by the Participant in his or her most recent
written Beneficiary designation form filed with the Company to receive the
benefits specified under the Plan in the event of the Participant’s death. The
spouse of a married Participant shall be required to consent to the designation
of a Beneficiary or Beneficiaries other than such spouse, unless such spouse
cannot be located or the Company, in its sole and absolute discretion,
determines in a particular case, that it would be appropriate to waive the
spousal consent requirement. If no designated Beneficiary survives the
Participant’s death, then “Beneficiary” shall mean any persons(s) entitled by
the Participant’s will, or in the absence thereof, the laws of descent and
distribution of the Participant’s state of domicile, to receive such benefits.



--------------------------------------------------------------------------------

(c) “Board” shall mean the Board of Directors of the Company, except that any
action that may be taken by the Board may also be taken by a duly authorized
committee of the Board or the Company or the duly authorized delegees of such
duly authorized committee.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Company” shall mean TNC (US) Holdings, Inc., a New York corporation.

(f) “Company Account” shall mean the account or subaccount established and
maintained by the Company for specified notional contributions, if any, made by
the Company or an affiliate with respect to a Participant, as described in
Section 6. A Company Account will be maintained solely as a bookkeeping entry by
the Company to evidence unfunded obligations of the Company or an affiliate.

(g) “Deferral Account” shall mean the account or subaccount established and
maintained by the Company for specified deferrals by a Participant, as described
in Section 6. A Deferral Account will be maintained solely as a bookkeeping
entry by the Company to evidence unfunded obligations of the Company or an
affiliate.

(h) “Deferral Election” shall mean the election made, in accordance with
Section 5, on a form, in substance, and at the time or times satisfactory to the
Company, entered into between a Participant and the Company pursuant to which
the Participant elects to defer compensation in accordance with the terms of
this Plan.

(i) “Effective Date” shall mean April 1, 2003.

(j) “Fair Market Value” shall mean, on a given date, (i) with respect to any
mutual fund, net asset value as reported in The Wall Street Journal with respect
to the date of valuation, and (ii) with respect to any alternative investment,
the value, as determined in good faith by the Company, based on all relevant
factors for determining the fair market value of an investment of such type and
nature. In determining Fair Market Value, the Company may rely upon a valuation
made by independent third party appraisers experienced in the valuation of
investments similar to the investment.

(k) “Financial Hardship” shall mean an “unforeseeable emergency” within the
meaning of Section 409A(a)(2)(B)(ii) of the Code that (i) would result in severe
financial hardship to the Participant if early withdrawal were not permitted and
(ii) is caused by an event beyond the control of the Participant or beneficiary,
such as (A) a severe financial hardship to the Participant caused by a sudden
and unexpected illness or accident of the Participant or a dependent of the
Participant (as defined in Code Section 152(a)), of (B) a loss of the
Participant’s property due to casualty, where neither (A) nor (B) is reimbursed
or reimbursable through insurance, or (C) other similar extraordinary and
unforeseeable circumstances caused by

 

2



--------------------------------------------------------------------------------

events beyond the Participant’s control. Financial Hardship shall not include
payment of college tuition or home purchases.

(l) “Participant” shall mean any employee of the Company or any affiliate who is
designated by the Company as eligible to participate in the Plan and who makes
an election to participate in the Plan.

(m) “Plan” shall mean The Nielsen Company Deferred Compensation Plan.

(n) “Plan Year” shall mean the calendar year.

(o) “Predecessor Plan(s)” shall mean, depending on the context, either or both
of (i) the VNU USA, Inc. Executive Deferred Compensation Plan, adopted effective
as of February 1, 1994 and as amended and restated effective as of January 1,
1999 (formerly known as the VNU Business Information Services, Inc. Executive
Deferred Compensation Plan) or (ii) the ACNielsen Corporation Deferred
Compensation Plan, effective as of April 1, 2000.

(p) “Previously Deferred Amounts” shall mean amounts deferred prior to April 1,
2003 under any Predecessor Plan.

(q) “Trust” shall mean any trust or trusts established or designated by the
Company to hold assets in connection with the Plan; provided, however, that the
assets of such trusts shall remain subject to the claims of the general
creditors of the Company in the event of an insolvency of the Company or, if
applicable, its affiliate. The Company or the affiliate, as the case may be,
shall be considered “insolvent” for purposes of this Plan and any Trust if
(i) the Company or the affiliate is unable to pay its debts as they become due,
or (ii) the Company or the affiliate is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code. Notwithstanding anything herein
to the contrary, any trust or trusts designated to hold assets in connection
with the Plan also may hold Previously Deferred Assets under any Predecessor
Plan or assets previously deferred under other deferred compensation plans of
the Company or the affiliate or any predecessor of either.

3. Administration.

(a) Authority. The Administrator (subject to the ability of the Company to
restrict the Administrator) shall administer the Plan in accordance with its
terms, and shall have all powers necessary to accomplish such purpose, including
the power and authority to construe and interpret the Plan, to define the terms
used herein, to prescribe, amend and rescind rules and regulations, agreements,
forms, and notices relating to the administration of the Plan, and to make all
other determinations necessary or advisable for the administration of the Plan.
Any actions of the Administrator with respect to the Plan shall be conclusive
and binding upon all persons interested in the Plan. The Company and
Administrator may each appoint agents and delegate thereto powers and duties
under the Plan, except as otherwise limited by the Plan.

 

3



--------------------------------------------------------------------------------

(b) Limitation of Liability. Each officer of the Company and the Administrator
shall be entitled, in good faith, to rely or act upon any report or other
information furnished to him or her by any officer or other employee of the
Company or any affiliate, the Company’s independent certified public
accountants, or any executive compensation consultant, legal counsel, or other
professional retained by the Company to assist in the administration of the
Plan. To the maximum extent permitted by law, no officer of the Company or the
Administrator, nor any person to whom ministerial duties have been delegated,
shall be liable to any person for any action taken or omitted in good faith in
connection with the interpretation and administration of the Plan.

(c) Indemnification. To the maximum extent permitted by law, officers of the
Company and the Administrator shall be fully indemnified and protected by the
Company with respect to any action taken or omitted in good faith in connection
with the interpretation or administration of the Plan.

4. Participation.

The Company will notify each person of his or her eligibility to participate in
the Plan not later than 15 days (or such lesser period as may be practicable in
the circumstances) prior to any deadline for filing an election form.

5. Deferrals; Company Contributions.

(a) Deferrals.

(i) In General. To the extent authorized by the Company, a Participant may elect
to defer the following cash compensation or awards to be received from the
Company or an affiliate: base salary, commissions, annual incentive awards,
long-term incentive awards and other compensation as determined by the Company
in writing. The Company may impose limitations on the amounts permitted to be
deferred and other terms and conditions of deferrals under the Plan, including
minimum and/or maximum periods of deferral. Any such limitations, and other
terms and conditions of deferral, shall be set forth in the rules relating to
the Plan or election forms, other forms, or instructions published by the
Company.

(ii) Deferral Elections. Except as otherwise may be provided by the Company with
respect to annual and long-term incentive awards that otherwise would be payable
to the Participant during the first Plan Year, a Deferral Election must be made
by a Participant prior to (A) the first day of the calendar year with respect to
which base salary and commission are to be earned and (B) the date that is six
months prior to the end of the applicable performance period (to the extent
permitted under Treas. Reg. § 1.409A-2(a)(8)), in the case of annual and
long-term incentive awards that constitute “performance-based compensation”
within the meaning of Treas. Reg. § 1.409A-1(e). Notwithstanding the above,
newly hired employees who are advised of their eligibility to participate in the
Plan may submit their Deferral Elections no later than 30 days following their
first day of employment and such Deferral Elections will be effective as soon as
practicable after the date of such election with respect to amounts earned after
the date of

 

4



--------------------------------------------------------------------------------

such election, to the extent permitted under Treas. Reg. § 1.409A-2(a)(7). Once
a Deferral Election, properly completed, is received by the Administrator, the
elections of the Participant thereon shall be irrevocable; provided, however,
that the Company may, in its discretion, permit a Participant to change the form
or timing of distribution by filing a later election form if the following
conditions are met: (A) the redeferral election may not take effect until at
least twelve (12) months after the date on which such redeferral election is
made; (B) the first payment with respect to which such redeferral election is
made must be deferred for a period of not less than five (5) years from the date
such payment would otherwise have been made based on the prior deferral
election; and (C) the election must be made at least twelve (12) months prior to
the date of the first scheduled payment pursuant to the prior applicable
deferral election. Notwithstanding the preceding sentence, the Administrator
may, in its sole discretion, permit Participants to change their deferral
elections under the Plan without meeting the conditions set forth in this
Section 5(a)(ii) provided that such deferral election changes comply with
transitional relief rules promulgated by the Treasury Department under
Section 409A of the Code. Subject to the minimum deferral period set forth in
Section 5(c) hereof, a Participant may elect to receive his or her payout at any
time set forth on his or her Deferral Election form, and may, on such form,
elect to receive his or her payout in (I) a lump sum or (II) from one to ten
approximately equal annual installments.

(iii) Deferral Amounts. Participants may, if permitted by the Company, elect to
defer (A) up to 75 percent of annual base salary and/or commissions and (B) up
to 100 percent of annual incentive awards and/or long-term incentive awards.
With each Deferral Election made, a Participant must defer a minimum of $5,000.
In no event may a Participant’s Deferral Elections result in a reduction of his
or her nondeferred compensation for the period to an amount below that necessary
to satisfy applicable employment taxes on deferred and nondeferred compensation,
benefit plan withholding amounts, and income tax withholding for nondeferred
compensation.

(b) Company Notional Contributions. The Company and any affiliate may, at any
time, in their sole discretion, credit notional contributions to one or more
Company Accounts established on behalf of a Participant. Notional contributions
need not be subject to any uniform allocation among Participants. In addition,
notional contributions may include any compensation that the Company determines
to designate as such, e.g., sign on bonuses, etc. The vesting schedule and other
terms and conditions for such notional Company contributions shall be
established from time to time by the Company in its sole discretion.

(c) Deferral Period. At the time a Deferral Election is made, the Participant
must specify the deferral period and the first payment date with respect to
amounts subject to such deferral. The Company will establish the deferral period
for any Company contributions. All Deferral Elections made by the Participant
must be for a minimum of one Plan Year (exclusive of the Plan Year in which the
deferred amounts are earned or otherwise realized), and the first payment date
may be no sooner than the first day of the second Plan Year following the Plan
Year in which the deferred amounts are earned or otherwise realized.

 

5



--------------------------------------------------------------------------------

6. Accounts.

(a) Establishment of Accounts. One or more Deferral Accounts and one or more
Company Accounts will be established for each Participant, as determined by the
Company. The amount of base salary and awards deferred with respect to each
Deferral Account will be credited to a Participant’s Deferral Account as of the
date on which such amounts would have been paid to the Participant but for the
Participant’s election to defer receipt hereunder, unless otherwise determined
by the Company. Notional Company contributions shall be credited to a
Participant’s Company Account as of the date determined by the Company.
Participant deferrals and notional Company contributions will be deemed to be
invested in one or more of the hypothetical investments, as provided in
Section 6(b) hereof, no later than five business days following the date of the
deferral or credit, as the case may be. The amounts of hypothetical income and
appreciation and depreciation in value of a Deferral Account or a Company
Account will be credited and debited to, or otherwise reflected in, such
Deferral Account or Company Account from time to time. Unless otherwise
determined by the Company, amounts credited to a Deferral Account or Company
Account shall be deemed invested in a hypothetical investment as of the date so
credited.

(b) Hypothetical Investments. Subject to the provisions of Section 6(c), amounts
credited to a Deferral Account or Company Account shall be deemed to be
invested, at the Participant’s direction, in one or more of such mutual funds as
may be specified from time to time by the Company, and/or such other investment
vehicles as may be specified from time to time by the Company. The Company may
change or discontinue any hypothetical mutual fund or other investment vehicle
available under the Plan in its discretion.

(c) Reallocation of Hypothetical Investments. A Participant may reallocate
amounts credited to his or her Deferral Account or Company Account among the
available hypothetical investment vehicles on a basis determined by the Company.
The Company may, in its discretion, restrict allocation or reallocation by
specified Participants into or out of specified investment vehicles or specify
minimum or maximum amounts that may be allocated or reallocated by Participants.

(d) Trusts. The Company may, in its discretion, establish one or more Trusts
(including sub-accounts under such Trust(s)), and deposit therein cash or other
property in amounts not exceeding the amount of the Company’s obligations with
respect to a Participant’s Deferral Account or Company Account established under
this Section 6 provided, however, that no amounts shall be contributed to a
Trust in a manner or at any time that would result in subjecting Participants to
additional taxation under Section 409A(b) of the Code.

(e) Restrictions on Participant Direction. The provisions of Sections 6(b),
6(c), and 7(c) notwithstanding, the Company may restrict or prohibit allocation
or reallocation of amounts deemed invested in specified investment vehicles, and
subject such amounts to a risk of forfeiture and such other restrictions, in
order to conform to restrictions applicable to any award or amount deferred
under the Plan and resulting in such deemed investment, to comply with any

 

6



--------------------------------------------------------------------------------

applicable law or regulation, or for such other purpose as the Company may
determine is not inconsistent with the Plan.

7. Settlement of Deferral Accounts.

(a) Payout of Deferrals. Payout of deferrals and vested notional Company
contributions shall be made at the time and in the form elected by the
Participant on his or her Deferral Election with respect to deferrals made and
as determined by the Company with respect to vested notional Company
contributions (if any) provided that the designated time(s) for payment
constitute permissible payment times or events under Section 409A(a)(2)(A) of
the Code.

(b) Payment in Cash. The Company shall settle a Participant’s Deferral
Account(s) and vested Company Account(s), and discharge all of its obligations
to pay deferred compensation under the Plan with respect to such Accounts, by
payment of cash equal to the Fair Market Value of the vested hypothetical
amounts credited to the applicable Deferral Account or Company Account.

(c) Forfeitures Under Other Plans and Arrangements. To the extent that any
amount or award (i) is deposited in a Trust pursuant to Section 6 in connection
with (A) a deferral of such amount or award or (B) a notional Company
contribution and (ii) is forfeited, the Participant shall not be entitled to the
value of such award or amount, or any proceeds thereof or earnings thereon.

(d) Timing of Payments.

(i) Payments in settlement of a Deferral Account or a Company Account shall be
made as soon as practicable, and in any event, within 70 days, after the date or
dates (including upon the occurrence of specified events), and in such number of
annual installments (not to exceed ten), as may be directed by the Participant
in his or her election relating to such Deferral Account or Company Account. The
Company may set a minimum amount for each distribution of deferrals and/or
Company contributions in accordance with Section 409A of the Code. All amounts
needed for a payment will be deemed withdrawn from the investment vehicle(s) as
close in time as is practicable to the requested payment date. If a Participant
has elected to receive installment payments, unpaid vested balances will
continue to earn gains or losses based upon the performance of the investment
vehicle(s) that such Participant has designated as his or her hypothetical
investment(s).

(ii) In the event of a Participant’s death prior to the payment of all vested
amounts remaining in his or her Deferral Accounts or Company Accounts, such
amounts shall be paid to the Participant’s designated Beneficiary in a single
lump sum as soon as practicable, and in any event, within 70 days, following the
Participant’s death.

(iii) Irrespective of any elections made by a Participant, the Company may
provide that vested amounts credited to a Participant’s Deferral Account or
Company

 

7



--------------------------------------------------------------------------------

Account may be paid out in a single lump sum as soon as practicable, and in any
event, within 70 days, following the Participant’s termination of employment
from the Company or an affiliate (but ignoring transfers of employment between
or among the Company or any of its affiliates).

(iv) Irrespective of any elections made by a Participant, the Company may
provide that vested amounts credited to a Participant’s Deferral Account or
Company Account may be paid out in a single lump sum as soon as practicable
following a termination of the Plan affecting the Participant, to the extent
permitted under Treas. Reg. § 1.409A-3(j)(4)(ix).

(e) Financial Hardship and Other Emergency Payments. Other provisions of the
Plan notwithstanding, if, upon the written application of a Participant, the
Company determines that the Participant has an unforeseeable Financial Hardship
of such a substantial nature and beyond the individual’s control that payment of
amounts previously deferred under the Plan is warranted, the Company may direct
the immediate lump sum payment to the Participant of the applicable portion of
the vested balance of such Participant’s Deferral Accounts and/or Company
Accounts, not to exceed the amount necessary to meet the Financial Hardship and
the amount necessary to pay the tax on such amount. If a Participant is granted
such a withdrawal on account of Financial Hardship, the Participant’s right to
make future deferrals under this Plan will be suspended for one Plan Year
following the Plan Year in which the withdrawal occurs.

(f) De Minimis Benefit. Notwithstanding any provision of this Section 7 to the
contrary, in the event that the Administrator determines, in its sole and
absolute discretion, that the amount of any benefit (or any balance thereof) is
too small to make it administratively practical to begin or continue paying such
benefit in installments, the Company may pay the benefit (or any balance
thereof) in the form of a lump sum, to the extent permitted under Treas. Reg. §
1.409A-3(j)(4)(v).

8. Statements.

The Company will furnish statements to each Participant reflecting the amount
credited to a Participant’s Deferral Accounts and Company Accounts and
transactions therein from time to time and not less frequently than once each
calendar year.

9. Amendment/Termination.

The Company may, with prospective or retroactive effect, amend, alter, suspend,
discontinue, or terminate the Plan at any time without the consent of
Participants, stockholders, or any other person; provided, however, that,
without the consent of a Participant, no such action shall materially and
adversely affect the rights of such Participant with respect to any rights to
payment of amounts credited to such Participant’s Deferral Accounts or Company
Accounts. Notwithstanding the foregoing, the Company may, in its sole
discretion, terminate the Plan (in whole or in part) with respect to one or more
Participants and distribute to such affected

 

8



--------------------------------------------------------------------------------

Participants the amounts credited to their Deferral Accounts and Company
Accounts in a lump sum as soon as reasonably practicable following such
termination, to the extent permitted under Treas. Reg. § 1.409A-3(j)(4)(ix).

10. General Provisions.

(a) Limits on Transfer of Awards. Other than by will, the laws of descent and
distribution, or by appointing a Beneficiary, no right, title or interest of any
kind in the Plan shall be transferable or assignable by a Participant (or his or
her Beneficiary) or be subject to alienation, anticipation, encumbrance,
garnishment, attachment, levy, execution or other legal or equitable process,
nor be subject to the debts, contracts, liabilities or engagements, or torts of
any Participant or his or her Beneficiary. Any attempt to alienate, sell,
transfer, assign, pledge, garnish, attach or take any other action subject to
legal or equitable process or encumber or dispose of any interest in the Plan
shall be void.

(b) Receipt and Release. Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims for the awards or other
compensation deferred and relating to the Deferral Account and/or Company
Account to which the payments relate against the Company or any affiliate, the
Administrator, or the Company, and the Company may require such Participant or
Beneficiary, as a condition to such payments, to execute a receipt and release
to such effect.

(c) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an unfunded plan for deferred compensation and Participants shall
rely solely on the unsecured promise of the Company for payment hereunder. With
respect to any payment not yet made to a Participant under the Plan, nothing
contained in the Plan shall give a Participant any rights that are greater than
those of a general unsecured creditor of the Company; provided, however, that
the Company may authorize the creation of Trusts or other arrangements,
including but not limited to the Trusts referred to in Section 6 hereof, to meet
the Company’s obligations under the Plan, which Trusts or other arrangements
shall be consistent with the unfunded status of the Plan unless the Company
otherwise determines with the consent of each affected Participant.

(d) Other Participant Rights. No provision of the Plan or transaction hereunder
shall confer upon any Participant any right to be employed by the Company or an
affiliate, or to interfere in any way with the right of the Company or an
affiliate to increase or decrease the amount of any compensation payable to such
Participant, or affect the right of the Company or any affiliate to discharge
any Participant. Subject to the limitations set forth in Section 10(a) hereof,
the Plan shall inure to the benefit of, and be binding upon, the parties hereto
and their successors and assigns.

(e) Tax Withholding. The Company and any affiliate shall have the right to
deduct from amounts otherwise payable in settlement of a Deferral Account or
Company

 

9



--------------------------------------------------------------------------------

Account any sums that federal, state, local or foreign tax law requires to be
withheld with respect to such payment.

(f) Offset. Notwithstanding anything contained herein to the contrary, the
Company, in its sole and absolute discretion, may offset from the payment or
payments otherwise to be made to any Participant of any benefit hereunder, an
amount equal to any indebtedness or liability to the Company by such Participant
existing at the time of such distribution, including, without limitation, any
amount arising out of conversion or wrongful misappropriation of Company
property by such Participant, to the extent permitted under Treas. Reg. §
1.409A-3(j)(4)(xiii).

(g) Incapacity of Participant or Beneficiary. If the Company determines that a
Participant or Beneficiary is unable to care for his or her affairs and a legal
representative has not been appointed for such person, the Company may, in its
sole and absolute discretion (i) suspend payment to such Participant or
Beneficiary until such legal representative is appointed, or (ii) direct that
any benefits payable hereunder shall be paid to the spouse, child, parent or
other blood relative of such Participant or Beneficiary, or (if and as
recognized by the state of domicile of the Participant or Beneficiary) to the
domestic partner of such Participant or Beneficiary, or to any other person or
entity, so long as such payment is permitted under applicable law and discharges
completely all liability of the Company under the Plan to such Participant or
Beneficiary.

(h) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of New York, without giving effect to principles of
conflicts of laws, and applicable provisions of federal law.

(i) Limitation. A Participant and his or her Beneficiary shall assume all risk
in connection with any decrease in value of his or her Deferral Account and/or
his or her Company Account, and neither the Company nor the Administrator shall
be liable or responsible therefor.

(j) Construction. The captions and numbers preceding the sections of the Plan
are included solely as a matter of convenience of reference and are not to be
taken as limiting or extending the meaning of any of the terms and provisions of
the Plan. Whenever appropriate, words used in the singular shall include the
plural or the plural may be read as the singular.

(k) Severability. In the event that any provision of the Plan shall be declared
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of the Plan but shall be fully severable, and
the Plan shall be construed and enforced as if said illegal or invalid provision
had never been inserted herein.

(l) Status. The establishment and maintenance of, or allocations and credits to,
the Deferral Account or Company Account of any Participant shall not vest in any
Participant

 

10



--------------------------------------------------------------------------------

any right, title or interest in and to any Plan or Company assets or benefits
except at the time or times and upon the terms and conditions and to the extent
expressly set forth in the Plan and in accordance with the terms of any Trust.

11. Effective Date.

The Plan shall be effective as of April 1, 2003.

12. Compliance with Section 409A of the Code.

This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code. In
furtherance thereof, no payments may be accelerated under the Plan other than to
the extent permitted under Section 409A of the Code. To the extent that any
provision of the Plan violates Section 409A of the Code such that amounts would
be taxable to a Participant prior to payment or would otherwise subject a
Participant to a penalty tax under Section 409A, such provision shall be
automatically reformed or stricken to preserve the intent hereof. References
under the Plan to a Participant’s termination of employment shall be deemed to
refer to the date upon which the Participant has experienced a “separation from
service” within the meaning of Section 409A of the Code. Notwithstanding
anything herein to the contrary, (i) if at the time of a Participant’s
termination of employment the Participant is a “specified employee” as defined
in Section 409A of the Code (and any related regulations or other pronouncements
thereunder) and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company shall defer the commencement of the
payment of any such payments or benefits hereunder until the date that is six
months following the Participant’s termination of employment (or the earliest
date as is permitted under Section 409A of the Code), at which point all
payments deferred pursuant to this Section 12 shall be paid to the Participant
in a lump sum and (ii) if any other payments due to a Participant hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment compliant under Section 409A of the Code, or
otherwise such payment shall be restructured, to the extent possible, in a
manner, determined by the Administrator, that does not cause such an accelerated
or additional tax. The Administrator shall implement the provisions of this
Section 12 in good faith; provided that neither the Company, the Administrator
nor any of the Company’s or its subsidiaries’ employees or representatives shall
have any liability to Participants with respect to this Section 12.

 

11